Appeal from a judgment of the County Court of Schuyler County (Callanan, Sr., J.), rendered September 6, 1991, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
We reject defendant’s argument that his confession should have been suppressed at the Huntley hearing because it was obtained as a result of an impermissible promise made by law enforcement personnel. We find no evidence that County Court abused its considerable discretion by crediting the contrary testimony of the investigating police officer. Because defendant’s statement to the police was voluntary, there is no basis for reversing defendant’s conviction.
Mikoll, J. P., White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.